DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
Currently, claims 2, 5-6, 8, 10, 12, 15-16 and 18 are canceled and claims 1, 3-4, 7, 9, 11, 13-14 and 17 are pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 9, 13-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osanai et al. (US Publication No.: 2015/0284296 hereinafter “Osanai”).
With respect to claim 1, Osanai discloses a heat-radiating substrate (Fig. 1) comprising: a metal base material comprising a first metal (Fig. 1, 14 and Para 0036 copper, copper alloy, aluminum or aluminum alloy or the like) a metal thin layer over and in contact with the metal base material (Fig. 1, metal thin layer 12 and Para 0036 
With respect to claim 3, Osanai discloses the heat-radiating substrate according to claim 1 as discussed above. Osanai also discloses wherein the metal thin layer functions as a metal thin layer for enhancing compressive stress in the ceramic layer by a mechanical impact applied to the ceramic layer (Para 0044-45). 
It is noted that the phrases “functions as a metal thin layer for enhancing compressive stress…” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. 
With respect to claim 4, Osanai discloses the heat-radiating substrate according to claim 1 as discussed above. Osanai also discloses the heat-radiating substrate according to claim 1 as discussed above. Omori also discloses wherein the metal thin layer functions as a layer for preventing release of compressive stress in the ceramic layer by a mechanical impact applied to the ceramic layer (Para 0044-47). 
It is noted that the phrases “functions as a layer for preventing release of compressive stress…” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. 
With respect to claim 9, Osanai discloses the heat-radiating substrate according to claim 1 as discussed above. Osanai also discloses the metal thin layer has a hardness of 100 Hv to 700 Hv (Para 0036 copper with the fillers mentions is within the hardness range claimed as per applicant’s specification in paragraph 0020). 
With respect to claim 13, Osanai discloses the heat-radiating substrate according to claim 1 as discussed above. Osanai also discloses wherein the metal base material includes copper or aluminum (Para 0036 copper, copper alloy, aluminum or aluminum alloy or the like). 
With respect to claim 14, Osanai discloses the heat-radiating substrate according to claim 1 as discussed above. Osanai also discloses the ceramic layer has a thickness of 5 micro m to 50 micro m (Para 0010, thickness of 25 micrometers).
With respect to claim 17, Osanai discloses the heat-radiating substrate according to claim 1 as discussed above. Osanai also discloses the metal thin layer consists of one layer (Fig. 1, bottom layer 12 is one layer between 10 and 14).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Osanai et al. (US Publication No.: 2015/0284296 hereinafter “Osanai”) in view of OMORI, MINORU et al. (JP 2006-128286 hereinafter “Omori”).
With respect to claim 7, Osanai discloses the heat-radiating substrate according to claim 1 as discussed above. Osanai also discloses wherein the metal thin 
Omori teaches a metal thin layer of 5 micrometers of less (Para 0099-0100 thin metal layer is 5 micro m or less). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the thickness of Osanai to be 5 micrometers or less as taught by Omori to reduce the amount of material needed to bond the ceramic to the base.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Osanai et al. (US Publication No.: 2015/0284296 hereinafter “Osanai”) in view Baek et al. (US Publication No.: 2005/0199992 hereinafter “Baek”).
With respect to claim 11, Osanai discloses the heat-radiating substrate according to claim 1 as discussed above. Osanai is silent to the metal thin layer includes stainless steel. 
Baek teaches a head conducting layer composed of stainless steel for enhancing compressive stress (Para 0042). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the thin layer of Osanai with stainless steel as taught by Baek to have excellent heat conductivity while having a more rigid material (Para 0042) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Response to Arguments
Applicant’s arguments with respect to the Omari reference have been considered but are moot because the new ground of rejection does not rely on the Omari reference 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763